Citation Nr: 1448012	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial increased rating for lumbar spondylosis, currently 10 percent disabling. 

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for tinea pedis. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to November 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO). 

A videoconference hearing was held before an Acting Veterans Law Judge (AVLJ) in May 2011. A transcript from that hearing is the file. Since the AVLJ is no longer with the Board, by an April 2013 letter, the Veteran was provided an opportunity to request another Board hearing.  The Veteran did not respond; as noted in the correspondence he received, if no response was made, the Board would proceed under the assumption that another hearing was not desired. 

In June 2013, the Board remanded the claims on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The file reflects that the AOJ has been sending correspondence, to include the August 2013 Supplemental Statement of the Case (SSOC) and July 2013 notice of VA examinations, to two different addresses. On remand, the AOJ should determine the Veteran's correct address and then comply with the directives with the June 2013 Board remand, restated below. Also, any prior correspondence that was sent to an incorrect address must be resent to the correct address. See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action: 

1. Determine the Veteran's correct address. Resend any correspondence that went to the wrong address to the correct address. 

2. Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his knees, foot fungus, and lumbar spondylosis, to include Dr. Garrow and the facility where his foot fungus was treated in 2005. After securing any necessary authorizations for release of this information, request any relevant records identified which are not duplicates of those already contained in the claims file. The Veteran should be advised if any requested records cannot be obtained. 

3. Request updated VA treatment records and associate them with the file. 

4. After the above development is completed to the extent possible, schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spondylosis. The claims folder should be reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted and the results reported, including range of motion studies and neurological evaluation if indicated. 

The examiner should comment on any symptomatology shown to be present and due to the service-connected lumbar spine disability. The examiner should report whether there is additional loss of motion due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to answer these questions, reasons for this inability should be provided.

5. Schedule the Veteran for a VA skin examination to determine the current nature of any skin disability on the Veteran's feet. The claims folder should be reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted and the results reported. If the Veteran does not report to the examination, the file should be sent for an opinion.

Following review of the claims file and examination of the Veteran (if possible), the examiner should respond to the following:

a. Is it as least as likely as not (a 50 percent or greater probability) that the Veteran's current skin disability of the feet had its onset in service, or is otherwise causally related to his military service? In rendering this opinion, the examiner should address the complaint of an ingrown toenail in June 1993 and raised lesions of the hands, legs and buttocks in October 1994. 

b. If a diagnosis other than tinea pedis is provided, then the examiner is also asked to provide an opinion as to whether the tinea pedis diagnosed on the June 2009 examination had its onset in service, or is otherwise causally related to his military service, to include the complaint of an ingrown toenail in June 1993 and raised lesions of the hands, legs and buttocks in October 1994.

A complete rationale must be provided for all opinions offered. 

6. If any evidence shows a present disability for the right or left knee, schedule the Veteran for an examination to determine its etiology and for an opinion as to whether it as least as likely as not that the knee disability is related to service. 

7. After completion of the above development, the Veteran's claims should be readjudicated. If the claims remain denied, he and his representative should be provided with a SSOC and be given an opportunity to respond. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

					
						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


 
_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

